Citation Nr: 1121332	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  09-18 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable disability rating for lumbar spine strain.

2.  Entitlement to an initial disability rating in excess of 10 percent for hiatal hernia.

3.  Entitlement to an initial compensable disability rating for irritable bowel syndrome (IBS).

4.  Entitlement to an initial compensable disability rating for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel
INTRODUCTION

The Veteran served on active duty from April 1986 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, inter alia, granted service connection for hiatal hernia at a 10 percent disability rating and for lumbar spine strain at a noncompensable disability rating, and denied service connection for headaches and a stomach condition.  

In an April 2010 rating decision, the RO granted service connection for irritable bowel syndrome (IBS) and for migraine headaches, both at noncompensable disability ratings.  The Board notes that the Veteran's representative, in his March 2011 Informal Hearing Presentation, noted that the Veteran had submitted a statement in April 2010, regarding the RO's decision with regard to his IBS and migraines.  Viewing the Veteran's March 2010 statements in the way that is most favorable to him, the Board construes them as a notice of disagreement (NOD) with the RO's April 2010 rating decision to assign an initial noncompensable ratings.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (requiring VA to broadly construe the benefits sought by a Veteran).  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to initial compensable disability ratings for IBS and for migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar spine strain is not manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.

2.  The Veteran's service-connected lumbar spine strain has not caused neurological manifestations.

3.  The Veteran's service-connected hiatal hernia is not manifested by persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal, arm or shoulder pain, which is productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for lumbar spine strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3,102, 3.159, 4.1-4.10, 4.71a, Diagnostic Code 5237 (2010).

2.  The criteria for a disability rating in excess of 10 percent for hiatal hernia have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.114, Diagnostic Code 7346 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Such letter was sent to the Veteran in January 2006 prior to the May 2006 rating decision on appeal.  

Further, the claims folder does contains a response form that the Veteran signed, indicating that he had received notification of the evidence and information VA needed to substantiate his claims, and that VA explained the kinds of information and evidence that the VA would try to obtain.  The Board finds, therefore, that the Veteran has been informed of the evidence and information needed to substantiate his service connection claims.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The Veteran was provided with this notice in May 2006.

Here, the Veteran is challenging the initial evaluation and effective date assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  In any event, the Veteran has never alleged how any content error prevented him from meaningfully participating in the adjudication of his claims.  As such, the Veteran has not established prejudicial error in the content of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA medical records and examination reports and lay statements have been associated with the record.  The Veteran was afforded VA examinations in March 2009.  The Board notes that the Veteran submitted private medical evidence since the last issued supplemental statement of the case in April 2010 regarding the issues on appeal; however, in his March 2011 Informal Hearing Presentation, the Veteran's representative acknowledged that this evidence does not pertain to the issues on appeal, the Veteran waives initial AOJ review of this evidence.

In addition, the Veteran's representative has requested a new VA examination of his lumbar spine, based upon the fact that his March 2009 VA examination did not include x-rays and, therefore, was inadequate.  The representative noted that x-rays would reveal arthritis and may provide the Veteran with a higher disability rating based on x-ray evidence of arthritis.  However, for the following reasons, the Board finds that another VA examination for x-rays of the Veteran's lumbar spine disability is not warranted.  First, the Board notes that the Veteran's February 2006 VA examination did include an x-ray of his lumbar spine, which was within normal limits.  Second, the March 2009 VA examiner considered whether imaging studies were necessary and, after finding that the Veteran's lumbar spine examination was normal, determined that they were not indicated.  The Board notes that, at both VA examinations provided throughout the appeals period, the Veteran's lumbar spine range of motion was normal, with no pain or additional functional limitations.  As such, the Board finds that a remand is unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Evaluation of Initial Disability Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Because this appeal involves initial ratings for which service connection was granted and an initial disability rating was assigned, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Initial disability rating - Lumbar Spine Strain

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Furthermore, consideration should also be given to weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Veteran's lumbar spine disability is service-connected under Diagnostic Code 5237, pertaining to lumbosacral strain.  The Board notes that Diagnostic Codes 5235 - 5243 are to be rated in accordance with the General Rating Formula for Diseases and Injuries of the Spine (General Formula), unless Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Incapacitating Episodes).  Under the General Formula, for spine disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).

A February 2006 VA examination report shows that the Veteran had stiffness in his lower back which was relieved by stretching, and pain in his lower back which radiated down his legs.  The pain was aching and oppressive in nature, and was relieved by rest and Motrin.  At the time of the pain, the Veteran required bedrest, and he noted that he had incapacitating episodes as often as two times per year, which last for 2 days.  In the prior year, the Veteran had one incapacitating episode which lasted two days, and the Veteran indicated that it was required by a physician.  Upon examination, there was no evidence of radiating pain on movement with no evidence of muscle spasm.  There was no evidence of tenderness or ankylosis.  Range of motion was forward flexion to 90 degrees, extension to 90 degrees, right and left lateral flexion to 30 degrees each and right and left rotation to 30 degrees each.  The examiner noted that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use or during flare up.  There were no signs of intervertebral disc syndrome or permanent nerve root involvement.  The Veteran's lumbar spine x-ray findings were within normal limits.  The diagnosis was lumbar spine strain.  Neurological examination of the lower extremities revealed normal motor, sensory and reflex results.

A March 2009 VA examination report shows that the Veteran indicated that his lower back pain was not bothersome, since his work was more sedentary.  He had worked as an electrician during and after service until he completed his masters degree.  He indicated that his course since onset was stable and that he was under no current treatment for his service-connected low back disorder.  There was no history of fatigue, decreased motion, weakness or spasms, but the Veteran did endorse stiffness and mild pain, which occurred several times per year and lasted a matter of minutes.  The Veteran indicated that there was no radiation of pain and no flare-ups of his lumbar spine disability.  His posture and head position were normal, and he had symmetry in appearance.  He had no abnormal spinal curvatures, and no spasm, atrophy, guarding or pain with motion.  His motor, sensory and reflex examinations were normal.  His range of motion was forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees each and right and left rotation to 30 degree each.  There was no objective evidence of pain on motion, or following repetitive motion.  In addition, there were no additional limitations after three repetitions of range of motion.  Lasegue's sign was negative, and there was no pain, fatigue, weakness or incoordination noted.  The examiner indicated that imagine studies were not indicated, and diagnosed status post lumbar strain, and a normal lumbar spine examination.

Based upon the evidence of record, the Board finds that a compensable disability rating is not warranted for the Veteran's lumbar spine strain under the General Formula.  As noted above, a 10 percent disability rating is warranted for forward flexion thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  

In terms of forward flexion, the competent medical evidence of record reflects that it was greater than 85 degrees throughout the appeals period.  At his February 2006 and March 2009 VA examinations, it was to 90 degrees, with no pain or no additional functional limitations.  With regard to his combined range of motion, the Board notes that it appears that the February 2006 VA examiner made an error in recording his range of extension, indicating that it was to 90 degrees.  As this examiner found that the Veteran's lumbar spine was normal, and there is no evidence of a limitation in extension, the Board has considered the Veteran's range of extension to be full-that is, to 30 degrees, in calculating his combined range of motion at the time of his February 2006 VA examination.  In that case, the combined range of motion for the Veteran's lumbar spine was 240 as of his February 2006 VA examination.  In addition, at his March 2009 VA examination, his combined range of motion was to 240 as well.  Both of these examiners noted that there was no pain on motion or additional limitation of function in his lumbar spine.  In addition, there was no evidence of muscle spasm, guarding, or localized tenderness.  In fact, at his March 2009 examination, the Veteran indicated that his back was not bothering him.  Finally, there has never been any evidence that the Veteran has had a vertebral facture or any loss of vertebral height.  At his February 2006 VA examination, his lumbar spine x-ray was within normal limits.  As such, the Veteran's service-connected lumbar spine strain does not warrant a higher disability rating under the General Formula, which covers all of the Diagnostic Codes for rating disabilities of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

While the Veteran has not been diagnosed with intervertebral disc syndrome, and a rating under Diagnostic Code 5243 is inappropriate, the Board does note that the Veteran's symptomatology of his service-connected lumbar spine strain does not meet the criteria for a compensable disability rating under incapacitating episodes.  At his February 2006 examination, the Veteran indicated that he had only been prescribed two days of bed rest by a physician in the prior year.  There was no other evidence that the Veteran had any incapacitating episodes as a result of his service-connected spine disability.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Significantly, the Board finds that the medical evidence demonstrates consistently and throughout that, over the entire appeals period, the Veteran does not meet the criteria for a compensable disability rating for his service-connected lumbar spine strain.  Fenderson, supra.

As the preponderance of the evidence is against the Veteran's claim for an increased rating for his service-connected lumbar spine strain, the "benefit-of-the-doubt" rule is not applicable and the Board must deny his claims.  See 38 U.S.C.A. § 5107(b).


Initial disability rating - Hiatal Hernia

The Veteran's service-connected GERD is rated at a 10 percent disability rating under Diagnostic Code 7346, pertaining to hiatal hernia.  Under Diagnostic Code 7346, the next higher rating is a 30 percent disability rating is warranted when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent disability rating is warranted for two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.

A February 2006 VA examination reflected that the Veteran complained of acid reflux, which had existed for about five years, and was aggravated by certain foods.  His body weight was not affected.  His stomach pain was located under his rib cage, and occurred constantly and was sharp in nature.  Treatment did not help.  He had no nausea or vomiting, and had never vomited blood or passed any black, tarry stools.  An upper gastrointestinal series examination revealed a small, sliding hiatal hernia with no observed reflux.  The esophagus, stomach and duodenum were otherwise unremarkable with no mucosal abnormalities.  Upon physical examination, the Veteran had diffuse tenderness in the lower quadrant, with no rebound tenderness or masses noted.  The examiner noted that a diagnosis of stomach problems was not possible, because the Veteran had reported a history of IBS, but there was no documentation in his medical chart documenting a diagnosis.  The examiner noted that it did not cause significant anemia or malnutrition and did not result in any lost time from work.

An April 2006 esophagogastroduodenoscopy (EGD) examination revealed a hiatal hernia with moderate to severe esophagitis.  A June 2006 EGD report revealed hiatal hernia, much improved esophagus from the previous EGD.  

A December 2008 private medical record shows that the Veteran required a proton pump inhibitor for his hiatal hernia and acid reflux symptoms.  January and April 2009 private medical records reflect that the Veteran reported no gastrointestinal changes.  In August 2008, the Veteran indicated that, overall, he felt good.  A May 2010 private medical record reflects the Veteran's reports that he did not have nausea, vomiting, diarrhea, or dyspepsia.  His abdomen was obese and nontender.

A March 2009 VA examination reflected the Veteran's reports that his acid reflux was well controlled by Nexium.  The Veteran indicated that he did not have nausea, vomiting or dysphagia associated with his esophageal disease.  The Veteran reported that he had esophageal distress with moderate, occasional substernal pain on a less than weekly basis.  There was no history of regurgitation, hematemesis or melena, or esophageal dilation.  There were no signs of significant weight loss or malnutrition, and the examiner noted that the Veteran's overall general health was good.

The Board finds that, based upon the evidence of record, the Veteran's service-connected hiatal hernia does not warrant a higher disability rating under Diagnostic Code 7346.  As noted above, a higher disability rating is warranted with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  However, in this case, the Veteran's symptomatology does not meet these criteria.  At his February 2006 VA examination, while the Veteran complained of persistent pain under his rib cage, an upper gastrointestinal series revealed no observed reflux.  While his April 2006 EGD showed moderate to severe esophagitis, another EGD, two months later, revealed a much improved esophagus from the previous EGD.  Private medical records show that the Veteran required medication for his hiatal hernia and acid reflux symptoms, but that he did not have nausea, vomiting, diarrhea, or dyspepsia, and that he indicated that, overall, he felt good.  At his March 2009 examination, the Veteran indicated that he did not have nausea, vomiting or dysphagia, and that his esophageal distress was moderate, with substernal pain that only occurred on a less than weekly basis.  The examiner noted that the Veteran's health was good overall.  As such, the Board finds that that Veteran's service-connected hiatal hernia does not meet the criteria for a higher disability rating under Diagnostic Code 7346.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

The Board has considered rating the Veteran's service-connected hiatal hernia under other Diagnostic Codes, in order to provide the Veteran with the most beneficial disability rating; however, as this code pertains directly to his diagnosed, service-connected disability, and the symptoms contemplated in the rating criteria most closely match his disability picture, the Board finds that a rating under any other Diagnostic Code would not be appropriate.  

Significantly, the Board finds that the medical evidence demonstrates consistently and throughout that, over the entire appeals period, the Veteran meets the criteria for a 10 percent disability rating for his service-connected hiatal hernia.  Fenderson, supra.

As the preponderance of the evidence is against the Veteran's claim for an increased rating for his service-connected hiatal hernia, the "benefit-of-the-doubt" rule is not applicable and the Board must deny his claims.  See 38 U.S.C.A. 
§ 5107(b).

Extra-Schedular Ratings for Veteran's Lumbar Spine Strain and Hiatal Hernia 

The Court recently clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  First, the AOJ or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds no reason to refer this case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  First, the Board concludes that the Veteran's lumbar spine strain or his hiatal hernia, taken separately, do not present such an exceptional disability picture such that his current disability rating is inadequate.  In terms of his lumbar spine disability, the rating criteria for rating disabilities of the spine adequately contemplates the Veteran's symptoms associated with his service-connected lumbar spine disability.  Similarly, the criteria under Diagnostic Code 7346, which pertains specifically to hiatal hernia, includes the symptoms the Veteran has reported with regard to his service-connected hiatal hernia.  As such, the Veteran's level of impairment is within the governing norms contemplated by the rating criteria, which reasonably describes his lumbar spine and hiatal hernia symptomatology and specifically relates that symptomatology to its interference with his employment.   Finally, there is no evidence of exceptional or unusual circumstances, such as frequent hospitalization during the appeal period.  Nor does the evidence show that the Veteran's service-connected lumbar spine and hiatal hernia, each taken alone, cause his unemployment, to suggest that the Veteran is not adequately compensated by the regular Rating Schedule, beyond the level of already compensated employment impairment.

Thus, the evidence does not support referring this case for an extraschedular evaluation.  Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An initial compensable disability rating lumbar spine strain is denied.

An initial disability rating in excess of 10 percent for hiatal hernia is denied.


REMAND

As previously indicated, in April 2010, the Veteran filed a notice of disagreement (NOD) with the RO's April 2010 rating decision, which granted service connection and assigned noncompensable disability ratings for IBS and migraine headaches.  Because the Veteran has filed a notice of disagreement with regard to those issues, the issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 (2010).

After the AOJ issues a statement of the case, then if, and only if, the Veteran timely files a VA Form 9, Substantive Appeal, or other correspondence containing the necessary information with respect to the issues of entitlement to compensable disability ratings for IBS and migraine headaches, those issues may be returned to the Board for adjudication.

Accordingly, the case is REMANDED for the following action:

Send the Veteran a statement of the case addressing the Veteran's claims of entitlement to compensable disability ratings for IBS and migraine headaches.  The AOJ should inform the Veteran that in order to complete the appellate process, he should submit a timely substantive appeal to the AOJ.  If the Veteran completes his appeal by filing a timely substantive appeal, the matters should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


